Title: James Madison to Henry Clay, 13 April 1827
From: Madison, James
To: Clay, Henry


                        
                            
                                
                            
                            
                                
                                    
                                
                                Apl. 13. 1827
                            
                        
                        J. M. presents his respectful complts to Mr. Clay, with another resort to his obliging promise, by enclosed
                            letter to the Ama. Minister at Paris.
                        
                            
                                
                            
                        
                    